DETAILED ACTION
This office action has been issued in response to communications received on 2/05/2021, a response to a restriction received 7/8/2022 and an Examiner’s Interview conducted 8/5/2022.  Applicant selected claims 1-8 and 12-14 in response to the restriction requirement.  Claims 1-8 and 12-14 are presented for examination.  The present application is being examined under the pre-AIA  first to invent provisions.

Restriction
Applicant’s election on 7/8/2022 of claims 1-8 and 12-14 without traverse is acknowledged.  Accordingly, the restriction is made FINAL.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ian Blum on 8/5/2022.
Claims 9-11 are cancelled.  Claims 12-14 are amended.  This application has been amended as follows:
12.	A data processing system comprising a processor and memory configured to perform the authentication method for mutual authentication between a first entity and a third entity via a second entity, based on an authentication protocol used by the first entity and the third entity, wherein the second entity forwards mutual authentication messages between the first entity and the third entity, comprising: 
a) frontloading a first part of the authentication protocol to the second entity and keeping at least a missing part of the authentication protocol at the third entity, the frontloaded first part of the authentication protocol comprising a first encrypted number, the third entity, after frontloading the first part of the authentication protocol, turning from a High Power Mode into a Low Power Mode; 
b) initiating 
c) starting the mutual authentication based on the frontloaded first part of the authentication protocol, the starting comprising generating a second encrypted number by the first entity, the second encrypted number comprising content of the first encrypted number; 
d) sending, by a second entity, a wake-up signal to the third entity; 
e) rerouting 
f) continuing respective session keys by the first entity and the third entity to exchange authenticated messages between the first entity and the third entity.

13. A computer program product comprising instructions which, when the program is executed by a computer having a processor and memory, cause the computer to carry out an [[the]] authentication method for mutual authentication between a first entity and a third entity via a second entity, based on an authentication protocol used by the first entity and the third entity, wherein the second entity forwards mutual authentication messages between the first entity and the third entity, comprising: 
a) frontload a first part of the authentication protocol to the second entity and keeping at least a missing part of the authentication protocol at the third entity, the frontloaded first part of the authentication protocol comprising a first encrypted number, the third entity, after frontloading the first part of the authentication protocol, turning from a High Power Mode into a Low Power Mode; 
b) initiating the mutual authentication; 
c) starting the mutual authentication based on the frontloaded first part of the authentication protocol, the starting comprising generating a second encrypted number by the first entity, the second encrypted number comprising content of the first encrypted number; 
d) sending, by a second entity, a wake-up signal to the third entity; 
e) rerouting, by the second entity, the mutual authentication messages, when the third entity woke up from Low Power Mode, the rerouting comprising transmitting the second encrypted number from the second entity to the third entity; and 
f) continuing, after rerouting the mutual authentication messages to the third entity, the mutual authentication based on the missing part of the authentication protocol, the missing part of the authentication protocol comprising instructions for the third entity to derive a session key based on the second encrypted number and instructions for the first entity to derive a session key based on a third encrypted number generated and transmitted by the third entity, the third encrypted number comprising content of the second encrypted number, and continuing comprising using the respective session keys by the first entity and the third entity to exchange authenticated messages between the first entity and the third entity 

14. A non-transitory computer-readable data storage medium comprising instructions which, when executed by a computer having a processor and memory, cause the computer to carry out [[the]] an authentication method for mutual authentication between a first entity and a third entity via a second entity, based on an authentication protocol used by the first entity and the third entity, wherein the second entity forwards mutual authentication messages between the first entity and the third entity, comprising: 
a) frontloading a first part of the authentication protocol to the second entity and keeping at least a missing part of the authentication protocol at the third entity, the frontloaded first part of the authentication protocol comprising a first encrypted number, the third entity, after frontloading the first part of the authentication protocol, turning from a High Power Mode into a Low Power Mode; 
b) initiating the mutual authentication; 
c) starting the mutual authentication based on the frontloaded first part of the authentication protocol, the starting comprising generating a second encrypted number by the first entity, the second encrypted number comprising content of the first encrypted number; 
d) sending, by a second entity, a wake-up signal to the third entity; 
e) rerouting, by the second entity, the mutual authentication messages, when the third entity woke up from Low Power Mode, the rerouting comprising transmitting the second encrypted number from the second entity to the third entity; and 
f) continuing, after rerouting the mutual authentication messages to the third entity, the mutual authentication based on the missing part of the authentication protocol, the missing part of the authentication protocol comprising instructions for the third entity to derive a session key based on the second encrypted number and instructions for the first entity to derive a session key based on a third encrypted number generated and transmitted by the third entity, the third encrypted number comprising content of the second encrypted number, and continuing comprising using the respective session keys by the first entity and the third entity to exchange authenticated messages between the first entity and the third entity 

Allowable Subject Matter
Claims 1-8 and 12-14 are allowed in light of the Examiner’s amendments herein, for reasons explained below and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:
Newly amended independent claims 1, 12, 13 & 14 are allowed for reasons explained below.  
As to independent claims 1, 12, 13 & 14, the prior art including Yoon (US 2020/0252436) and Kusakabe (US 6,073,236), alone or in combination, fails to anticipate or render obvious the claimed invention.  
Yoon (prior art on the record) teaches a method of establishing secure communication between two or more devices, including an implantable medical device (IMD) and or more external devices, while transitioning between Low to High Power.  One or more external devices 18, 20 send a wake-up signal to the IMD, generate a first set of random data and transmit the first set of random data to the IMD 16.  The IMD 16 generates a second set of random data and sends the second random data, a challenge and first encryption key to external device 18 while in a reduced/low power mode.  The external device 18 generates a session key/second encryption key while in the normal power mode using the first encryption key, first set of random data and second set of random data.  The IMD 16 independently generates the session key from the first and second set of random data and the first encryption key.  The IMD 16 and external devices use the session key to securely communicate with one another.  Yoon does disclose a second entity for forwarding mutual authentication messages between the first and third entities as well as rerouting, by the second entity, the mutual authentication messages, when the third entity woke up from Low Power Mode, the rerouting comprising transmitting the second encryption number from the second entity to the third entity.
Kusakabe (prior art on the record) teaches a method for a plurality of information processing apparatuses to authenticate to one another.  A controller 11/encryption section 12 (i.e. third entity) of the R/W1 generates and sends a random number RA to the transmission section 16 (i.e. second entity).  The transmission section16 also receives a generated code C1.  The transmission section transmits the code C1 and the random number RA to the IC card 2.   The IC card 2 (i.e. first entity) generates encryption C2 from encryption code C1 and outputs encrypted code C2 to receiving section 18 of the R/W1.  A decoding portion 13 of the R/W1 decrypts the encrypted code C2 and C3 received from the receiving portion 18 in order to authenticate the IC card 2 and derives a new key C4 by encrypting plain text M3 using key KB.  The transmission section 16 of the R/W1 transmits the code C4 to the IC card 2 to enable the IC card 2 to authenticate the R/W1.  Kusakabe does not disclose after frontloading the first part of the authentication protocol, turning from a High Power Mode into a Low Power Mode and rerouting, by the second entity, and the missing part of the authentication protocol comprising instructions for the third entity to derive a session key based on the second encrypted number and instructions for the first entity to derive a session key based on a third encrypted number generated and transmitted by the third entity, the third encrypted number comprising content of the second encrypted number.
None of the prior art of record cited above teach the non-obvious features of the present invention:
“mutual authentication between a first entity and a third entity via a second entity, based on an authentication protocol used by the first entity and the third entity, wherein the second entity forwards mutual authentication messages between the first entity and the third entity,” comprising: “a) frontloading, by the third entity, a first part of the authentication protocol to the second entity and keeping at least a missing part of the authentication protocol at the third entity, the frontloaded first part of the authentication protocol comprising a first encrypted number, the third entity, after frontloading the first part of the authentication protocol, turning from a High Power Mode into a Low Power Mode;” “b) initiating the mutual authentication;” “c) starting the mutual authentication based on the frontloaded first part of the authentication protocol, the starting comprising generating a second encrypted number by the first entity, the second encrypted number comprising content of the first encrypted number;” “d) sending, by the second entity, a wake-up signal to the third entity;” “e) rerouting, by the second entity, the mutual authentication messages, when the third entity woke up from Low Power Mode, the rerouting comprising transmitting the second encrypted number from the second entity to the third entity;” and “f) continuing, by the third entity, after rerouting the mutual authentication messages to the third entity, the mutual authentication based on the missing part of the authentication protocol, the missing part of the authentication protocol comprising instructions for the third entity to derive a session key based on the second encrypted number and instructions for the first entity to derive a session key based on a third encrypted number generated and transmitted by the third entity, the third encrypted number comprising content of the second encrypted number, and continuing comprising using the respective session keys by the first entity and the third entity to exchange authenticated messages between the first entity and the third entity.”

None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

Conclusion
Therefore, claims 1-8 and 12-14 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARON S LYNCH/Primary Examiner, Art Unit 2438